Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
1.    A computer implemented method for selecting and recommending at least one of a plurality of different hearing devices to a user, comprising the steps of, in combination:
electronically presenting to the user a plurality of questions regarding the user’s hearing;
wherein at least one of the plurality of questions relates to hearing low volume sounds and at least one of the questions relates to hearing in environments with background noise;
electronically presenting to the user a plurality of subjective responses to each of the plurality of questions regarding the user’s hearing;
eceiving from the user one of the plurality of subjective responses to each of the plurality of questions regarding the user’s hearing;
automatically selecting a recommended one of the plurality of different hearing devices for the user based at least in part on the subjective responses electronically received from the user; and
electronically presenting to the user the recommended one of the plurality of different hearing devices.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the customer electronically presents and electronically receives via a generic computer, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “presenting and receiving information and making recommendations from the received data” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).

1.    A computer implemented method for selecting and recommending at least one of a plurality of different hearing devices to a user, comprising the steps of, in combination:
electronically presenting to the user a plurality of questions regarding the user’s hearing;
wherein at least one of the plurality of questions relates to hearing low volume sounds and at least one of the questions relates to hearing in environments with background noise;
electronically presenting to the user a plurality of subjective responses to each of the plurality of questions regarding the user’s hearing;
electronically receiving from the user one of the plurality of subjective responses to each of the plurality of questions regarding the user’s hearing;
automatically selecting a recommended one of the plurality of different hearing devices for the user based at least in part on the subjective responses electronically received from the user; and
electronically presenting to the user the recommended one of the plurality of different hearing devices.

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of electronically presenting and electronically receiving, are recited at a high-level of generality (i.e., as a generic a computer that generically performs the function of transmitting and receiving information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under 
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receives a request for a commodity trial, transmit a trial request command, receive the trial request command, accept a selection input, transmit treatment information, acquire a flag, generate a screen for display) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. store commodity identification in association with requester identification) see Versata, OIP Techs.
Gathering and analyzing information using conventional techniques and displaying the result, TLI communication.

Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim1oes not provide an inventive concept and does not qualify as eligible subject matter. 

Claims 2-10 and 12-20 are dependencies of claims 1 and 11. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein the recommended one of the plurality of different hearing devices provides increased volume if the electronically received subjective responses indicate difficulty hearing low volume sounds and provides reduction of low frequencies if the electronically received subjective responses indicate difficulty hearing in environments with background noise.
wherein the plurality of questions includes at least one question relating to hearing of high frequencies.
wherein the recommended one of the plurality of different hearing devices provides enhanced hearing of high frequencies if the electronically received subjective responses indicate difficulty hearing high frequencies.
wherein the plurality of questions includes at least one question relating to presence of relaxation problems.
wherein the recommended one of the plurality of different hearing devices provides phase cancellation if the electronically received
wherein the plurality of questions includes at least one question relating to hearing of high frequencies and wherein the recommended one of the plurality of different hearing devices provides enhanced hearing of high frequencies if the electronically received subjective responses indicate difficulty hearing high frequencies.
wherein only one of the plurality subjective responses can be selected by the user for each of the plurality of questions.
wherein the plurality of different hearing devices comprises a first model, and a second model, wherein the second model includes the base model with one or more modules added thereto, and wherein each of the modules provide a communication correction not provided by the base model.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,8-10,11,18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marcoux (US PG PUB 20130343583) in view of Katayama et al (US PG PUB 20030070180).

In regards to claim 1, Marcoux discloses a computer implemented method for selecting and recommending at least one of a plurality of different hearing devices to a user (, comprising the steps of, in combination:
electronically presenting to the user a plurality of questions regarding the user’s hearing (Marcoux, para 0025, “The user requirements may comprise aspects such as lifestyle, cost, expected level of benefit and aesthetic properties of the hearing aids. The lifestyle requirements could be defined relative to levels such as sedentary, active, or very active. The cost could be defined by levels such as entry, mid or high. The benefit could be associated with correction of quiet, correction of quiet and low level noise, correction in quiet and complex noise and correction for music. The aesthetic properties could be associated with a completely-in-the-earcanal hearing aid, an in-the-ear hearing aid, a behind-the-ear-hearing aid, or an implantable hearing aid. Each of these aspects can also be identified as part of the hearing aid specification which may be stored with aid may be identified as a small hearing aid for active people, mid-priced and provide benefit quiet and complex noise”);
wherein at least one of the plurality of questions relates to hearing low volume sounds and at least one of the questions relates to hearing in environments with background noise (Marcoux, para 0025, “The benefit could be associated with correction of quiet, correction of quiet and low level noise, correction in quiet and complex noise and correction for music...the user may only be looking for improved speech under certain noise conditions”;
Marcoux teaches presenting question and receiving answers regarding a user's need for a hearing aid and receiving user selections subjective responses (Marcoux, FIG 2, item 214, receive user selections and item 216, present hearing aid suggestions, but does not specifically mention that electronically presenting to the user a plurality of subjective responses to each of the plurality of questions regarding the user’s hearing. Katayama teaches electronically presenting to the user a plurality of subjective responses to each of the plurality of questions regarding the user’s hearing (Katayama, FIG 12, level of acceptance provided subjectively to the system and FIG 15, user subjective responses are presented to the user). It would have been obvious to a person having ordinary skill in the art a the time of the invention to provided iterative question and answers to subjective responses in Marcoux as is taught by Katayama, since “…answers to a plurality of questions are obtained from a consumer, a true degree of significance held by the consumer with respect to a certain single evaluation item may be derived”, (Katayama, para 0022).
recommends selection candidates to a considerer who is considering selection in a certain field in order to assist determination of selection of a considerer with which the considerer is satisfied. At least one question concerning a field of consideration is sent to a considerer one after another and answer data is received from the considerer by a question-and-answer transmitting and receiving portion. A degree-of-significance representing how much significance the considerer attaches to each evaluation item in the field of consideration is estimated from the answer data by a degree-of-significance estimating portion. A degree-of-recommendation representing to which degree each selection candidate can be recommended to the considerer is calculated by a degree-of-recommendation calculating portion from evaluation data for each evaluation item with respect to each piece of selection candidate data in the field of consideration and the degree-of-significance of the considerer with respect to each evaluation item estimated by the degree-of-significance estimating unit. Then, degrees of recommendation of all pieces of selection candidate data in the field of consideration are presented to the considerer without change or after processing the data”); and
electronically presenting to the user the recommended one of the plurality of different hearing devices (Marcoux, FIG 2, suggestions may be scrolled thought to further fine tune the users selection).

In regards to claim 8, the combination of Marcoux and Katayama teaches  wherein only one of the plurality subjective responses can be selected by the user for each of the plurality of questions (Katayama, FIG 6, only one response is accepted).

In regards to claim 9, the combination of Marcoux and Katayama teaches wherein the plurality of different hearing devices comprises a first model, and a second model, wherein the second model includes the base model with one or more modules added thereto, and wherein each of the modules provide a communication correction not provided by the base model (Marcoux, FIG 6, a plurality of hearing aids are provided for selection including model number and model parameters).

In regards to claim 10, the combination of Marcoux and Katayama teaches receiving from the user a selection of one of the plurality of different hearing devices for purchase (Marcoux, FIG 6, hearing aid selection).

In regards to claim 11, the combination of Marcoux and Katayama teaches system for selecting and recommending at least one of a plurality of different hearing devices to a user, comprising, in combination:
a computing device having a processor and memory configured to carry out the steps of:
electronically presenting to the user a plurality of questions regarding hearing that each requires a subjective response;

electronically presenting to the user a plurality of subjective responses to each of the plurality of questions regarding the user’s hearing;
electronically receiving from the user subjective responses to the plurality of questions;
automatically selecting a recommended one of the plurality of different hearing devices for the user based at least in part on the subjected responses electronically received from the user; and
electronically presenting to the user a recommended one of the plurality of different hearing devices (see response to claim 1).

In regards to claim 12, the combination of Marcoux and Katayama teaches wherein only one of the plurality subjective responses can be selected by the user for each of the plurality of questions (see response to claim 8).

In regards to claim 13, the combination of Marcoux and Katayama teaches wherein the plurality of different hearing devices comprises a first model, and a second model, wherein the second model includes the base model with one or more modules added thereto, and wherein each of the modules provide a communication correction not provided by the base model (see response to claim 9).

In regards to claim 20, the combination of Marcoux and Katayama teaches receiving from the user a selection of one of the plurality of different hearing devices for purchase (see response to claim 10).

Claims 2,3,4,7,12,13,14,17 are rejected under 35 U.S.C. 103 as being unpatentable over Marcoux (US PG PUB 20130343583) in view of Katayama et al (US PG PUB 20030070180) and further in view of Shennib (US PG PUB 20150215714).

In regards to claim 2, the combination of Marcoux and Katayama teach identifying preference and identifying a product that best meets the criteria, but does not specifically mention wherein the recommended one of the plurality of different hearing devices provides increased volume if the electronically received subjective responses indicate difficulty hearing low volume sounds and provides reduction of low frequencies if the electronically received subjective responses indicate difficulty hearing in environments with background noise. Shennib teaches wherein the recommended one of the plurality of different hearing devices provides increased volume if the electronically received subjective responses indicate difficulty hearing low volume sounds and provides reduction of low frequencies if the electronically received subjective responses indicate difficulty hearing in environments with background noise, Shennib, abstract, “enabling hearing aid fitting by a non-expert consumer at home. The test audio signals corresponding to natural sound segments to a non-acoustic input of a programmable hearing device in-situ, while allowing the consumer to adjust fitting parameters based perceptual assessment of hearing device output. The sound segments define a fitting soundscape representing a practical range of sounds within the normal human auditory range, with each sound segment corresponding to one or more fitting parameters of the programmable hearing device. The consumer is instructed to listen to the output of the in-situ hearing device and adjust controls related to corresponding fitting parameters. In one embodiment, the fitting system comprises a personal computer and a handheld device providing calibrated test audio signals and a programming interface. The systems and methods disclosed herein allow home dispensing of hearing devices without requiring specialized instruments or clinical settings”). It would have been obvious to a person having ordinary skill in the art a the time of the invention to include in the combination of Marcoux and Katayama, making correction in a hearing device to compensate for identified hearing loss, by “…allowing the consumer to adjust hearing aid parameters based on perceptual assessment”, (Shennib, para 0007).

In regards to claim 3, the combination of Marcoux, Katayama and Shennib teaches wherein the plurality of questions includes at least one question relating to hearing of high frequencies (Shennib, FIG 4, adjusting subjectively for loud female voice).

In regards to claim 4, the combination of Marcoux, Katayama and Shennib wherein the recommended one of the plurality of different hearing devices provides enhanced 

In regards to claim 7, the combination of Marcoux, Katayama and Shennib wherein the plurality of questions includes at least one question relating to hearing of high frequencies and wherein the recommended one of the plurality of different hearing devices provides enhanced hearing of high frequencies if the electronically received subjective responses indicate difficulty hearing high frequencies (Shennib, FIG 11, high frequency female voice is used to make adjustments to the hearing aid).

In regards to claim 12, the combination of Marcoux, Katayama and Shennib wherein the recommended one of the plurality of different hearing devices provides increased volume if the electronically received subjective responses indicate difficulty hearing low volume sounds and provides reduction of low frequencies if the electronically received subjective responses indicate difficulty hearing in environments with background noise (see response to claim 2).

In regards to claim 13, the combination of Marcoux, Katayama and Shennib wherein the plurality of questions includes at least one question relating to hearing of high frequencies (see response to claim 3).

In regards to claim 14, the combination of Marcoux, Katayama and Shennib wherein the recommended one of the plurality of different hearing devices provides enhanced hearing of high frequencies if 

In regards to claim 17, the combination of Marcoux, Katayama and Shennib wherein the plurality of questions includes at least one question relating to hearing of high frequencies and wherein the recommended one of the plurality of different hearing devices provides enhanced hearing of high frequencies if the electronically received subjective responses indicate difficulty hearing high frequencies (see response to claim 7).

Claims 5-6,15,16 are rejected under 35 U.S.C. 103 as being unpatentable over Marcoux (US PG PUB 20130343583) in view of Katayama et al (US PG PUB 20030070180) and further in view of Poe (US PG PUB 20120140937).

In regards to claim 5, the combination of Marcoux and Katayama teach asking questions to determine a state of the individual, but does not specifically mention wherein the plurality of questions includes at least one question relating to presence of relaxation problems. Poe teaches providing a frequency sound level to the user to observe a response or acquire an answer to the level of discomfort (Poe, para 0003, incoming sounds are monitored to assure that the level is not intolerable or uncomfortable). It would have been obvious to a person having ordinary skill in the art the time of the invention to include in the combination of Marcoux and Katayama, wherein the plurality of questions includes at least one question relating to presence of relaxation problems, because this will assure that the user is not uncomfortable during the examination due to intolerable levels of noise being sent through the ear pieces.

In regards to claim 6, the combination of Marcoux, Katayama and Poe teach wherein the recommended one of the plurality of different hearing devices provides phase cancellation if the electronically received subjective responses indicate presence of stress and/or agitating sounds (Poe, para 0038, “…adjusts gain and/or phase cancellation to reduce feedback and/or the occlusion effect”)..

In regards to claim 15, the combination of Marcoux, Katayama and Poe teach wherein the plurality of questions includes at least one question relating to presence of relaxation problems (see response to claim 5).

In regards to claim 16, the combination of Marcoux, Katayama and Poe teach wherein the recommended one of the plurality of different hearing devices provides phase cancellation if the electronically received subjective responses indicate presence of stress and/or agitating sounds 9see response to claim 6).


Discussion of other cited art
	(i) US PG PUB to Keil et al. teaches “A system to determine metrics based on preference information. The metrics may be presented to a client in several forms and may include at least one of: impact of change in attribute on change in share; impact of 

NPL
	(ii) Jerram teaches testing related to hearing aids that are predictors of proper recommendation during fitting.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled

For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625